 Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 1 of 13 - Page ID#: 42




                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF KENTUCKY
                                ASHLAND DIVISION


                                                        )
 BRANDON BINION and ALYSSA BINION,                      )
                                                        )
                Plaintiffs,                             )      CIVIL ACTION NO. 0:19-cv-00057-
                                                        )      HRW
         vs.                                            )
                                                        )
 CLEAN HARBORS ENVIRONMENTAL
                                                        )
 SERVICES, INC., and JOEL L. ROGERS,
                                                        )
                Defendants.                             )
                                                        )
                                                        )

                                             ANSWER

       The Defendants, Clean Harbors Environmental Services, Inc. (“Clean Harbors”) and Joel

L. Rogers, state as follows for their Answer to Plaintiffs’ Complaint:

                                    AS TO INTRODUCTION

       1.      With respect to the allegations in Paragraph 1, the Defendants admit that the

Clean Harbors truck was unable due to failed brakes to stop at the stop sign and collided with

Plaintiffs’ vehicle, but deny all other characterizations of the event, including that the truck was

“poorly maintained,” that the truck “sped” through a stop sign and “slammed” into Plaintiffs, and

that Defendants’ conduct was “reckless.” The Defendants are without knowledge or information

sufficient to form a belief as to the truth or falsity of the remaining allegations in Paragraph 1 and

therefore deny the same.

                                         AS TO PARTIES

       2.      The Defendants are without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in Paragraph 2 and therefore deny the same.


                                                  1
 Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 2 of 13 - Page ID#: 43




       3.      The Defendants admit the allegations in Paragraph 3.

       4.      The Defendants admit the allegations in Paragraph 4.

                            AS TO JURISDICTION AND VENUE

       5.      With respect to the allegations in Paragraph 5, the Defendants admit that this

Court has subject matter jurisdiction over this action.

       6.      With respect to the allegations in Paragraph 6, the Defendants admit that this

Court has personal jurisdiction over Clean Harbors.

       7.      With respect to the allegations in Paragraph 7, the Defendants admit that venue is

proper in this Court.

                                          AS TO FACTS

       8.      The Defendants admit the allegations in Paragraph 8.

       9.      The Defendants admit the allegations in Paragraph 9.

       10.     To the extent Paragraph 10 contains legal conclusions to which no response is

required, the Defendants deny those allegations on that basis. Clean Harbors admits that it

transports dangerous and hazardous materials throughout North America and affirmatively states

that it is aware of applicable obligations under the Federal Motor Carrier Safety Regulations.

       11.     Paragraph 11 contains legal conclusions to which no response is required, so the

Defendants deny those allegations on that basis.

       12.     The Defendants deny the allegations in Paragraph 12.

       13.     The Defendants admit that data from the Federal Motor Carrier Safety

Administration within the Department of Transportation shows that roadside inspections of

Clean Harbors’ nationwide fleet resulted in at least 365 violations from April 27, 2017 to April




                                                   2
 Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 3 of 13 - Page ID#: 44




25, 2019 related to braking, but deny any implication that those violations are in any way related

to the cause(s) of the accident at issue in this case.

        14.     The Defendants deny the allegations in Paragraph 14.

        15.     The Defendants admit that data from the Federal Motor Carrier Safety

Administration within the Department of Transportation shows that roadside inspections of

Clean Harbors’ nationwide fleet resulted in at least 1037 violations from April 27, 2017 to April

25, 2019 related to vehicle maintenance, but deny any implication that those violations are in any

way related to the cause(s) of the accident at issue in this case.

        16.     To the extent Paragraph 16 contains legal conclusions to which no response is

required, the Defendants deny those allegations on that basis. Clean Harbors admits that it is

aware of its applicable obligations under the FMCSR’s.

        17.     The Defendants deny the allegations in Paragraph 17.

        18.     The Defendants admit that data from the Federal Motor Carrier Safety

Administration within the Department of Transportation shows that roadside inspections of

Clean Harbors’ nationwide fleet resulted in at least 275 violations from April 27, 2017 to April

25, 2019 related to unsafe driving, driver fitness, and hours of service compliance, but deny any

implication that those violations are in any way related to the cause(s) of the accident at issue in

this case.

        19.     With respect to the allegations in Paragraph 19, the Defendants admit that Clean

Harbors dispatched a truck driven by Mr. Rogers on May 15, 2019 and that Mr. Rogers drove the

truck more than 50 miles across two states, but deny all other allegations in Paragraph 19.

        20.     With respect to the allegations in Paragraph 20, the Defendants admit that a tire

on the truck blew on May 15, 2019 and that the tire was repaired shortly thereafter, prior to the


                                                   3
 Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 4 of 13 - Page ID#: 45




accident involving Plaintiffs. The Defendants deny that the repair took place in a “repair shop,”

as the repair occurred on the side of the highway. The Defendants also deny any implication that

the tire was the only part of the truck repaired; the truck’s brakes were also repaired by an

outside company at the same time that the truck’s tire was repaired.

       21.     The Defendants admit the allegations in Paragraph 21, but deny any implication

that they did not realize that the truck’s braking system had been affected by the tire blowout; as

stated above, the brakes were repaired immediately following the tire blowout and prior to the

accident involving Plaintiffs.

       22.     To the extent Paragraph 22 contains legal conclusions to which no response is

required, the Defendants deny those allegations on that basis. The Defendants affirmatively state

that 49 C.F.R. 396.11 speaks for itself and that they complied with any and all obligations

imposed by that regulation and any other applicable law.

       23.     To the extent Paragraph 23 contains legal conclusions to which no response is

required, the Defendants deny those allegations on that basis. The Defendants affirmatively state

that 49 C.F.R. 396.11 speaks for itself and that they complied with any and all obligations

imposed by that regulation and any other applicable law.

       24.     To the extent Paragraph 24 contains legal conclusions to which no response is

required, the Defendants deny those allegations on that basis. The Defendants affirmatively state

that 49 C.F.R. 396.11 speaks for itself and that they complied with any and all obligations

imposed by that regulation and any other applicable law.

       25.     To the extent Paragraph 25 contains legal conclusions to which no response is

required, the Defendants deny those allegations on that basis. The Defendants affirmatively state




                                                 4
 Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 5 of 13 - Page ID#: 46




that 49 C.F.R. 396.11 speaks for itself and that they complied with any and all obligations

imposed by that regulation and any other applicable law.

       26.     To the extent Paragraph 26 contains legal conclusions to which no response is

required, the Defendants deny those allegations on that basis. The Defendants affirmatively state

that 49 C.F.R. 396.3 speaks for itself and that they complied with any and all obligations

imposed by that regulation and any other applicable law.

       27.     To the extent Paragraph 27 contains legal conclusions to which no response is

required, the Defendants deny those allegations on that basis. The Defendants affirmatively state

that 49 C.F.R. 396.3 speaks for itself and that they complied with any and all obligations

imposed by that regulation and any other applicable law.

       28.     To the extent Paragraph 28 contains legal conclusions to which no response is

required, the Defendants deny those allegations on that basis. The Defendants affirmatively state

that 49 C.F.R. 396.1 and 49 C.F.R. 396.3 speak for themselves and that they complied with any

and all obligations imposed by these regulations and any other applicable law.

       29.     To the extent Paragraph 29 contains legal conclusions to which no response is

required, the Defendants deny those allegations on that basis. The Defendants affirmatively state

that 49 C.F.R. 396.13 speaks for itself and that they complied with any and all obligations

imposed by that regulation and any other applicable law.

       30.     Paragraph 30 contains legal conclusions to which no response is required, so the

Defendants deny those allegations on that basis. To the extent that a response is required, the

Defendants state that they complied with all applicable laws and regulations.




                                                5
 Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 6 of 13 - Page ID#: 47




       31.     Paragraph 31 contains legal conclusions to which no response is required, so the

Defendants deny those allegations on that basis. To the extent that a response is required, the

Defendants state that they complied all applicable laws and regulations.

       32.     The Defendants deny the allegations in Paragraph 32.

       33.     The Defendants deny the allegations in Paragraph 33.

       34.     The Defendants admit the allegations in Paragraph 34, but deny any implication

that the Defendants relied on Mr. Rogers to repair the truck’s brakes on May 15, 2019. Instead,

an outside company inspected and repaired the brakes following the tire blowout and prior to the

accident involving Plaintiffs.

       35.     The Defendants admit the allegations in Paragraph 35, but deny any implication

that Mr. Rogers operated the truck after the tire blowout without first having the brakes repaired.

       36.     The Defendants deny the allegations in paragraph 36.

       37.     The Defendants deny the allegations in paragraph 37.

       38.     With respect to the allegations in Paragraph 38, the Defendants admit that Mr.

Rogers knew that the tire blowout may have resulted in damage to the truck beyond just the

damaged tire, which is why Mr. Rogers called to have the brakes inspected and repaired before

proceeding on his trip. The Defendants deny all remaining allegations in Paragraph 38,

including that Mr. Rogers was aware of any “residual” damage.

       39.     With respect to the allegations in Paragraph 39, the Defendants admit that Mr.

Rogers knew that the tire blowout may have resulted in damage to the truck’s braking system,

which is why Mr. Rogers called to have brakes inspected and repaired before proceeding on his

trip. The Defendants deny all remaining allegations in Paragraph 39, including that Mr. Rogers

was aware of any “residual” damage.


                                                 6
 Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 7 of 13 - Page ID#: 48




       40.     The Defendants deny the allegations in Paragraph 40.

       41.     The Defendants deny the allegations in Paragraph 41.

       42.     The Defendants deny the allegations in Paragraph 42.

       43.     With respect to the allegations in Paragraph 43, the Defendants admit that the

truck brakes did not fail following the tire blowout until Mr. Rogers reached the off ramp at Exit

181 in Boyd County, Kentucky. Defendants deny all remaining allegations in Paragraph 43.

       44.     The Defendants deny the allegations in Paragraph 44.

       45.     With respect to the allegations in Paragraph 45, the Defendants admit that Mr.

Rogers was permitted to “continue on his route” after the tire and brakes were repaired, but deny

all other allegations in Paragraph 45.

       46.     The Defendants deny the allegations as stated in Paragraph 46, and particularly

deny any implication that either of the Defendants knew or should have known that the braking

system was in any way defective or not functioning properly after the brakes were repaired

following the tire blowout.

       47.     The Defendants deny the allegations in Paragraph 47; to the contrary, as stated

above, immediately following the tire blowout Mr. Rogers called for the truck’s brakes to be

repaired along with the blown tire, and repairs were in fact performed on the brakes by an

outside company.

       48.     With respect to the allegations in Paragraph 48, the Defendants admit that Mr.

Rogers proceeded toward his planned destination of the Big Run Landfill, but deny any

implication that he did not make any efforts to have the brakes appropriately repaired before

doing so.




                                                7
 Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 8 of 13 - Page ID#: 49




       49.     With respect to the allegations in Paragraph 49, the Defendants admit that the

truck driven by Mr. Rogers was unable to stop due to failed brakes and that it made contact with

the pickup truck occupied by Plaintiffs, but deny all remaining allegations in Paragraph 49.

       50.     The Defendants deny the allegations in Paragraph 50.

       51.     With respect to the allegations in Paragraph 51, the Defendants admit that the

weather was clear, but deny all remaining allegations in Paragraph 51.

       52.     The Defendants are without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in Paragraph 52 and therefore deny the same.

                                      AS TO COUNT ONE

       53.     With respect to Paragraph 53, the Defendants incorporate and restate all responses

and defenses set forth in this Answer.

       54.     The Defendants deny the allegations in Paragraph 54.

       55.     The Defendants deny the allegations in Paragraph 55.

       56.     The Defendants deny the allegations in Paragraph 56.

                                      AS TO COUNT TWO

       57.     With respect to Paragraph 57, the Defendants incorporate and restate all responses

and defenses set forth in this Answer.

       58.     The Defendants deny the allegations in Paragraph 58.

       59.     The Defendants deny the allegations in Paragraph 59.

       60.     The Defendants deny the allegations in Paragraph 60.

                                    AS TO COUNT THREE

       61.     With respect to Paragraph 61, the Defendants incorporate and restate all responses

and defenses set forth in this Answer.


                                                 8
 Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 9 of 13 - Page ID#: 50




       62.     The Defendants admit that Paragraph 62 accurately quotes KRS 446.070, but

deny any implication that Plaintiffs are entitled to recover under that statute.

       63.     The Defendants deny the allegations in Paragraph 63.

       64.     Paragraph 64 contains legal conclusions to which no response is required, so the

Defendants deny those allegations on that basis. The Defendants specifically deny that Mr.

Rogers violated any applicable regulation, and further denies that any claimed “violation” was

the direct and proximate cause of the subject crash or resulted in damages to Plaintiffs.

       65.     Paragraph 65 contains legal conclusions to which no response is required, so the

Defendants deny those allegations on that basis.

       66.     The Defendants deny the allegations in Paragraph 66.

       67.     Paragraph 67 does not contain allegations to which the Defendants can respond.

Further, the Defendants object to Plaintiffs’ alleging additional statutory and regulatory

violations without amending their complaint in accordance with Fed. R. Civ. P. 15.

                                      AS TO COUNT FOUR

       68.     With respect to Paragraph 68, the Defendants incorporate and restate all responses

and defenses set forth in this Answer.

       69.     The Defendants admit that Paragraph 69 accurately quotes KRS 446.070, but

deny any implication that Plaintiffs are entitled to recover under that statute.

       70.     The Defendants deny the allegations in Paragraph 70.

       71.     Paragraph 71 contains legal conclusions to which no response is required, so the

Defendants deny those allegations on that basis. Clean Harbors specifically denies that it

violated any applicable regulation, and further denies that any claimed “violation” was the direct

and proximate cause of the subject crash or resulted in damages to Plaintiffs. .


                                                   9
Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 10 of 13 - Page ID#: 51




       72.     Paragraph 72 does not contain allegations to which the Defendants can respond.

Further, the Defendants object to Plaintiffs’ alleging additional statutory and regulatory

violations without amending their complaint in accordance with Fed. R. Civ. P. 15.

                                     AS TO COUNT FIVE

       73.     With respect to Paragraph 73, the Defendants incorporate and restate all responses

and defenses set forth in this Answer.

       74.     The Defendants deny the allegations in Paragraph 74.

                                         AS TO COUNT SIX

       75.     With respect to Paragraph 75, the Defendants incorporate and restate all responses

and defenses set forth in this Answer.

       76.     Paragraph 76 contains legal conclusions to which no response is required, so the

Defendants deny those allegations on that basis.

       77.     The Defendants deny the allegations in Paragraph 77.

                                    AS TO COUNT SEVEN

       78.     With respect to Paragraph 78, the Defendants incorporate and restate all responses

and defenses set forth in this Answer.

       79.     The Defendants deny the allegations in Paragraph 79.

       80.     The Defendants deny the allegations in Paragraph 80.

       81.     The Defendants deny the allegations in Paragraph 81.

                      AS TO DAMAGES COMMON TO ALL COUNTS

       82.     The Defendants deny the allegations in Paragraph 82.

       83.     The Defendants deny the allegations in Paragraph 83.




                                                10
Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 11 of 13 - Page ID#: 52




                                AS TO PRAYER FOR RELIEF

       84.     The Defendants deny that Plaintiffs are entitled to any of the relief sought in the

unnumbered “WHEREFORE” paragraph.

       85.     Any allegations not expressly admitted in this Answer are hereby denied.

                                        FIRST DEFENSE

       The complaint fails to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

       At all relevant times, Clean Harbors and Mr. Rogers complied with all applicable law.

                                       THIRD DEFENSE

       If any statute or regulation was violated, which Clean Harbors and Mr. Rogers expressly

deny, such violation was not the cause of Plaintiffs’ alleged injuries.

                                      FOURTH DEFENSE

       The doctrine of comparative fault bars or reduces any recovery against Clean Harbors

and/or Mr. Rogers. Plaintiffs’ damages, if any, were directly and proximately caused by

Plaintiffs or others for whose conduct Clean Harbors and Mr. Rogers are not responsible.

                                        FIFTH DEFENSE

       Plaintiffs’ damages, if any, are the result of independent intervening acts or superseding

causes for which Clean Harbors and Mr. Rogers are not responsible.

                                       SIXTH DEFENSE

       Plaintiffs’ claim for punitive damages is barred by Kentucky law, the United States

Constitution, and the Constitution of the Commonwealth of Kentucky. Any determination on

punitive damages should be bifurcated from the determination on liability.




                                                 11
Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 12 of 13 - Page ID#: 53




                                        SEVENTH DEFENSE

       Defendants reserve the right to amend this pleading to add additional affirmative defenses

that may be discovered during the litigation process.



       WHEREFORE, the Defendants, Clean Harbors Environmental Services, Inc. (“Clean

Harbors”) and Joel L. Rogers, demand:

       1.      Dismissal of the Complaint against them;

       2.      Their costs herein expended;

       3.      Their legal fees; and,

       4.      Any and all other relief to which they may appear entitled.

                                              Respectfully submitted,

                                              /s/Robin E. McGuffin
                                              Daniel E. Danford
                                              Robin E. McGuffin
                                              STITES & HARBISON, PLLC
                                              250 West Main Street, Suite 2300
                                              Lexington, KY 40507-1758
                                              ddanford@stites.com
                                              rmcguffin@stites.com

                                              Counsel for Clean Harbors Environmental Services,
                                              Inc. and Joel L. Rogers




                                                12
Case: 0:19-cv-00057-HRW Doc #: 12 Filed: 08/16/19 Page: 13 of 13 - Page ID#: 54




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of August, 2019, I electronically filed this document
through the Court’s ECF system, which will send a notice of electronic filing to:

       Sam Aguiar
       Jonathan B. Hollan
       1201 Story Avenue, Suite 301
       Louisville, KY 40206
       Telephone: (502) 400-6969
       Facsimile: (502) 491-3946
       sam@kylawoffie.com
       jhollan@kylawoffice.com

       and

       Jeremy Clark
       2706 Louisa Street
       Catlettsburg, KY 41129
       Telephone: (606) 739-6774
       jeremy6uk@gmail.com

       Counsel for Plaintiffs


                                             /s/Robin E. McGuffin
                                             Counsel for Clean Harbors Environmental Services,
                                             Inc. and Joel L. Rogers




                                                13
